department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person telephone number identification_number employer_identification_number number release date uil date legend m n b dear ------------ we have considered m’s application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the written information exchanged between us we have determined that m failed to establish its qualification for exemption under that section our reasons for this conclusion and the facts on which it is based are explained below the information submitted shows that m was incorporated on ----------------------- under state nonprofit laws m’s articles of incorporation state that m is a not for profit facility offering a continuum of care for b individuals and those supportive of such diversity m offers multiple levels of care to residents the community is open to individuals forty years and above to support the life long physical cognitive cultural spiritual and emotional needs of residents utilizing a holistic approach to care m fosters a sense of family among residents while ensuring the integrity respect and dignity of each resident as an individual on date at the suggestion of the service m amended its articles to include the following the corporation is organized exclusively for charitable religious educational and scientific purposes within the meaning of sec_501 sec_170 sec_2055 and sec_2522 of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law in its application m states that it will provide housing for the aged promote social welfare provide and promote education provide health care services and recruit volunteers at the suggestion of the service a developmental conference was held by telephone on date the purpose of the conference was to discuss the information that would be necessary in order to establish m’s recognition of exemption under sec_501 of the code after the conference m submitted additional information m stated that it would like to readdress the main components of our application_for the c status it is not our desire to own the facility it is our desire to be involved in protecting the interest of our members and residents our only desire is to be the management of the facility and provide the services and programming it is true that we are working with n to provide such a facility but ownership on our behalf is not a desire once the facility is built the residents will be given its ownership if it is a co-op condo or if a rental facility the ownership will be by an outside third party m goes on to state that it considers itself to be part of the facility but only in the part of providing services and programming and doing the management in response to a letter from the service after the conference requesting clarification about reorganizing only to provide services such as program and management services for the elderly and a detailed description of the proposed activities m states as a non profit it is our desire to provide programming and educational_services to the aging b population that supports diversity m will provide the physical psychological educational spiritual and social needs as needed n and associates inc is the owner of the independent and assisted living facility m and n and associates are separate entities m not for profit entity will direct n and associates inc for profit entity the construction and design of the independent and assisted living facility to consider the needs of such services and programming within its purposes the management entity will be non profit and is not applying for tax exempt status inclusion within this application m also provided a list of employees and job descriptions including an executive director an administrative assistant and a program manager the program manager will be responsible for a filing system for the equipment and the paperwork associated with m’s organization sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it section dollar_figure of revproc_90_27 1990_1_cb_514 provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued revrul_71_529 1971_2_cb_234 holds that a nonprofit organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 of the code revrul_72_369 1972_2_cb_245 holds that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organization does not qualify for exemption under sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish the activities as charitable revrul_75_282 1975_2_cb_201 holds that an organization formed and controlled by an exempt conference of churches that makes mortgage loans to affiliated churches to finance the construction of church buildings is carrying out an integral part of the activities of the parent church organization qualifies for exemption under sec_501 of the code for an organization claiming the benefits of sec_501 of the code exemption is a privilege a matter of grace rather than right 470_f2d_849 10th cir cert_denied 414_us_864 the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant’s organization operations and finances to assure that there is not abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 74_tc_531 see also 412_f2d_1197 cert_denied 397_us_1009 furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v commissioner t c memo the information submitted thus far is insufficient for us to conclude that you are organized and operated exclusively for charitable religious or educational_purposes as specified in sec_501 of the code specifically we are unable to determine whether or not you are operated for purposes that come within the exempt purposes described in sec_501 of the code because the provision of managerial_services to a particular facility or to a company facility even when the company has been recognized as exempt under sec_501 of the code is not an inherently charitable activity an organization providing management services substantially below cost may be exempt as discussed in revrul_71_529 supra furnishing services to an exempt_organization at cost as described in revrul_72_369 supra is not an exempt activity furnishing administrative services to a ffiliated churches is an exempt activity only when the organization is formed and controlled by churches as discussed in revrul_75_282 supra the information submitted shows that m only provided general information as to its proposed charitable operations m did not supply detailed information that described its assisted living facility and when it will be constructed m did not supply detailed information showing the management_contract for the assisted living facility m did not describe its marketing account m did not submit a copy of its amendment to its articles of incorporation only that this amendment was filed m did not explain in sufficient detail its financial and other arrangements with the builder and the operator of the management_contract to allow the service to conclude that private interests will not be excessively promoted thus we conclude that there is not sufficient information for us to make a determination on m’s exempt status m has not provided sufficient information for the service to evaluate its proposed activities of providing services and programming these activities appear to be substantial in nature m considers itself to be a part of the facility that will be designed constructed and owned by n a for-profit organization m has not fully described its services and programming activities m did not submit detailed information showing when where and how the assisted living facility will be built and its relationships with the builder a for-profit company therefore for the above reasons m has not established that it is operated exclusively for exempt purposes within the meaning of sec_501 of the code furthermore m has failed to establish that its activities further a public charitable p urpose rather than the promotion of private interests contributions to m are not deductible by donors under sec_170 of the code m must file federal_income_tax returns m has the right to protest this ruling if it believes it is incorrect to protest m should submit a statement of its views to this office with a full explanation of its reasoning this statement signed by one of its officers must be submitted within days from the date of this letter m also has a right to a conference in this office after m’s statement is submitted m must request the conference if it wants one when it files its protest statement if m is to be represented by someone who is not one of its officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if m does not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if m does not protest this proposed denial of exemption in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 b of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from m within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about its federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with sec_6104 of the code in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if m disagrees with our proposed deletions m should follow the instructions in notice if m decides to protest this ruling m’s protest statement should be sent to the address shown below if it is convenient m may fax your reply using the fax number shown in the heading of this letter if m faxes its reply please contact the person identified in the heading of this letter by telephone to confirm that m’s fax was received if m does not intend to protest this ruling and if m agrees with our proposed deletions as shown in the letter attached to notice m does not need to take any further action internal_revenue_service se t eo ra t constitution ave n w pe- washington d c if m has any questions please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations rulings and agreements sincerely
